Wagner, Judge,
delivered the opinion of the court.
The appellants were seized and possessed of certain real estate in the city of St. Louis which the United States government took possession of in 1861 and. continued to hold and occupy till 1865, when it was voluntarily relinquished and returned to its owners, the appellants. It is now claimed that it was illegal to levy and assess a tax on the property for the time the national government so held and occupied it. The law exempts from taxation all lands and lots, public buildings and structures, with their furniture and equipments, belonging to the United States.
But we cannot see upon what principle this exemption clause can have any application to the appellants’ property, nor has any reason been suggested for giving it such force and direction. The property, to be exempt from taxation, must belong to the national government — the title and ownership must be vested in it.
I£ the government, in the execution of its powers or to carry out its functions, finds it necessary and convenient to rent property, it cannot be held that the landlord, during the time the property is so occupied, can bp exempted from paying taxes. So, if the government or a private individual with a strong hand forcibly intrudes into and seizes the possession of property, .it will make no difference with reference to the taxing power. Taxes are assessed against the real owner without regard to temporary occupancy, and the obligation of payment follows the assessment. There is no evidence to show that the government ever asserted any claim or title whatever to the property. It was used as the exigencies of the times demanded, and then abandoned to the lawful owner.
*384If the appellants are entitled to any relief, they must appeal to the justice and generosity of tbe general government. We are wholly inadequate to furnish it here. Judgment affirmed.